Fourth Court of Appeals
                               San Antonio, Texas
                                     October 3, 2019

                                   No. 04-19-00393-CV

                               STATE FARM LLOYDS,
                                     Appellant

                                            v.

                                   Stephen A. VEALE,
                                        Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-10370
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
      Amy Hinds’ notification of late reporter’s record is hereby GRANTED.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2019.



                                                 ___________________________________
                                                 Luz Estrada,
                                                 Chief Deputy Clerk